internal_revenue_service appeals_office release number release date date date org address certified mail dear department of the treasury employer_identification_number person to contact employee id number ie uil this is a final adverse determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 the favorable determination_letter to you dated date is hereby revoked and you are no longer exempt under sec_501 of the code effective date the adverse determination was made for the following reason s you failed the operational_test because your resources were not devoted to purposes that qualify as exclusively charitable within the meaning of sec_501 of the code and the applicable regulations contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you ina separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager cc enclosure publication department of the treasury internal_revenue_service tax exempt and government entities irs exempt_organizations examinations org address oa taxpayer_identification_number form tax_year s ended january 20xx person to contact id number contact numbers manager's name id number manager's contact number response due_date date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do ifyou agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code ifwe don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation letter rev catalog number 34809f if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to publication generally doesn't apply after we issue this letter in you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office further irs administrative appeal will be available to you no contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition ina united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance ff you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate n letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown inthe heading of this letter if you write please provide a telephone number and the most convenient time to call ifwe need to contact you thank you for your cooperation sincerely for director eo examinations enclosures report of examination form_6018 publication publication letter rev catabg number 34809f schedule number or exhibit ae explanations of items name of taxpayer tax identification_number year period ended org this supersedes the report issued september 20xx and also withdraws form_6018 signed october 20xx january 20xx issues whether within internal_revenue_code sec_501 org is operated exclusively for exempt purposes described whether purpose org is engaged primarily in activities that accomplish exempt facts itis the only hospital located within a xx mile radius of the community the facility is licensed for xx beds and offers acute medical surgical care icu rehabilitation geriatric psychiatric care surgery and emergency is a general acute care hospital located in org care the hospital was founded inthe xxs as a community hospital beginning in 19xx it was operated by an sec_501 hospital system now org filed form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code irc with the internal_revenue_service on february 19xx the form_1023 stated that the organization was incorporated august 19xx the restated articles of incorporation provided that its purpose isto acquire establish maintain and operate a general hospital inthe vicinity of the city of at which the corporation and its employees will administer medical_care for the sick infirm and helpless the maimed and the afflicted of all creeds and nations regardless of their ability to pay the bulk of its revenue would be derived from patients revenue service granted ina letter dated june 19xx the internal exemption under sec_501 org ' was transferring control of by 19xx however the hospital was not financially viable on november 19xx submitted documentation to the internal_revenue_service to inform them that and the local board would assume and be fully responsible for all operations of the hospital all real_property fixtures and equipment used inthe operation of the general acute care hospital located in would be transferred from org was considering entering into an agreement for consulting and management services with the terms of the agreement stated operations of the hospital beginning on the transfer date the documentation also stated that to the local org org org to shall be the contract manager and responsible for the day to day board for nominal consideration from 19xx until 19xx org continued to operate a hospital and had a for-profit management conducting all of the day to day activities on their behalf org still maintained control and reported patient revenues and all other revenues generated from hospital services on their form_990 return of organization exempt from income_tax 19xx to lease the acute care facility org org entered an agreement with for-profit on april address ’ form 886-a department of the treasury-internal revenue service catalognumber20810w publish no irs gov page schedule number or exhibit name of taxpayer tax wentification number form 886-a rev date org explanations of items year period ended january 20xx org leased its land property and equipment to care hospital under the name including collecting revenues to which specializes in operating rural hospitals org org for them to operate the acute turned over control of all hospital operations is currently operated by a for-profit entity the initial lease was for xx years which ended in 20xx rent was dollar_figurexxx xxx per year as a part of the lease the for-profit agreed to provide charity care in each lease year ina manner consistent with the past practices of the hospital charity care shall be deemed to be the care provided to patients who are determined under the hospital's charity care policy in effect at the time of execution of the agreement to pay for their care it being the intent of the parties to provide hospital care and related_services to residents of the hospital's primary service are without regard to ability to pay the original leases at a rate of dollar_figurexxx xxx per year that itwas exercising its first to guarantee xx-year availability for depreciation purposes the current xx-year lease was executed in 20xx with a rent of dollar_figurexxx xxx per year gave notice in 20xx as part of a lease amendment lease renewals in connection with various capital improvements in order x-year renewals are available under org _ disclosed the change intheir activities on all of their forms from 19xx to present the stated mission on the form_990 is maintenance of acute care hospital the program service accomplishment listed is operation of hospital leased to a for-profit to accomplish the stated goal of providing medical_care to rural central million in charity care was provided during 20xx 20xx and 20xx respectively separately leases facilities used as a rural health clinic and adjacent to the hospital report prepared by org the also annually state that dollar_figurex x dollar_figurex x and dollar_figurex x law sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not infurtherance of exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized and operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the relief of the poor and distressed or of the underprivileged as well as the advancement of education publish no irs gov department of the treasury-internal revenue service form 886-a catalognumber20810w page schedule number or exhibit oats explanations of items name of taxpayer tax mdentification number year period ended org sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities ifthe operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business january 20xx in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university an organization is not operated exclusively for charitable purposes and thus will not qualify for exemption under sec_501 if it has a single noncharitable purpose that is substantial in nature this is true regardless of the number or importance of the organization's charitable purposes see 324_f2d_633 8th cir aff'd 39_tc_93 cert_denied 376_us_969 operating for the benefit of private parties who are not members of a charitable_class constitutes such a substantial nonexempt purpose an organization is not described in sec_501 if it serves a private interest more than incidentally see rev ru 1976_1_cb_151 if however the private benefit is only incidental to the exempt purposes served and not substantial it will not result ina loss of exempt status see 374_f2d_427 8th cir if an activity serves both exempt and nonexempt purposes the organization will be exempt only ifthe predominant motivation underlying the activity is an exempt_purpose a private benefit is considered incidental only if in order to be incidental in a qualitative sense the benefit must of necessity coexist with the activity which benefits the public at large that is the activity can be accomplished only be benefiting certain private individuals compare revrul_72_559 an organization is exempt which provides relief of the poor and distressed by providing training and salaries to recent law graduates who agreed to provide legal services to indigents with revrul_80_287 an organization is not exempt under sec_501 which provides assistance to persons in need of legal services by operating a lawyer referral service it is incidental in both a qualitative and a quantitative sense revrul_80_309 1980_2_cb_183 date a nonprofit organization was created to construct maintain and operate or lease a public hospital and related facilities for the benefit of a city and surrounding communities is operated exclusively for charitable purposes and qualifies for exemption under sec_501 after construction of these facilities the organization's only activity was to lease facilities to an association exempt under rc c the lessee operates the facilities and pays as consideration an amount sufficient only to retire the organization's indebtedness incurred to finance the hospital and meet the organization's administrative expenses the organization's income is derived from lease payments and disbursements are made for administrative expenses and retirement of indebtedness revrul_73_313 provides that an organization formed and supported by residents of an isolated rural community to provide medical building and facilities at reasonable rent to attract a doctor who would provide medical services to the entire community is exempt under sec_501 form 886-a catalognumber20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit year period ended tax identification_number name of taxpayer form 886-a rev date org explanations of items january 20xx the circumstances in this case reveal the following facts particularly relevant to the determination of whether the devotion of resources to the provision of a physical facility for medical practice in the manner described qualifies as a charitable use - the community was totally lacking inlocal medical service and the isolation of the community was such that the lack of such services posed a real and substantial threat to the health and safety of the community the lack of adequate facilities for the conduct of a medical practice inthe community was shown to be a significant factor inthe inability of civic leaders of the community to induce a doctor to locate in the community providing the physical facility in the manner described bears a clear relationship to lessening of the health hazards resulting from the absence of a local practitioner in the community the terms of the arrangement entered to induce the doctor to locate his practice in the locality bear a reasonable relationship to promotion and protection of the health of the community the arrangements in question were completely at arm's length with no relationship between any person connected with the organization and operation of the organization and the medical practitioner induced to locate in the community revrul_69_545 compares two hospitals hospital independent civic leaders maintains an open medical staff operates a full-time emergency room open to all regardless of ability to pay otherwise admits all patients able to pay and uses surplus funds to improve the quality of patient care expand facilities and advance its medical training education and research programs is controlled by a board_of trustees composed of hospital is controlled by physicians who have a substantial economic_interest in the hospital restricts the number of physicians admitted to the medical staff enters into favorable rental agreements with individuals who control the hospital and limits emergency room and hospital admission substantially to the patients of the physicians who control the hospital revrul_69_545 concludes that hospital that hospital operates at an annual surplus of receipts over disbursements does not preclude its exemption by using its surplus funds to improve the quality of patient care expand its facilities and advance its medical training education and research programs the hospital is operating in furtherance of its exempt purposes furthermore hospital control of the hospital rests with its board_of trustees which is composed of independent civic leaders is operated to serve a public rather than a private interest is exempt while the hospital is not and notes that the fact revrul_98_15 provides examples illustrating whether nonprofit hospitals that participate injoint ventures with for-profit entities continue to qualify for exemption as organizations described in sec_501 in situation a for-profit corporation that owns and operates a number of hospitals is an sec_501 corporation that owns and operates an acute care hospital and bisa a concludes that it could better serve its community if it obtained additional funding b is interested in providing financing for a's hospital provided it earns a reasonable rate of return a and bform a limited_liability_company c a contributes all of its operating_assets including its hospital to c b also contributes page-4_ _ publish no irs gov department of the treasury-internal revenue service form 886-a catalognumber20810w january 20xx schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items org assets to c in return a and b receive ownership interests in c proportional and equal in value to their respective contributions c's articles of organization and operating_agreement governing documents provide that c is to be managed by a governing board consisting of three individuals chosen by a and two individuals chosen by b the governing documents further provide that they may only be amended with the approval of both owners and that a majority of three board members must approve certain major decisions relating to c's operation including decisions relating to any of the following topics m a d m n a q c's annual capital and operating budgets distributions of c's earnings selection of key executives acquisition or disposition of health care facilities contracts in excess of dollar_figurex per year changes to the types of services offered by the hospital and renewal or termination of management agreements the governingdocuments require that c operate any hospital itowns ina manner thatfurthers charitable purposes by promoting health fora broad cross section ofits community the governing documents explicitly provide that the duty_of the members of the governing board to operate cinamanner that furthers charitable purposes by promoting health for a broad cross section ofthe community overrides any duty they may have to operate c for the financial benefit of its owners accordingly in the event ofa conflict between operation in accordance with the community benefit standard and any duty to maximize profits the members of the governing board are to satisfy the community benefit standard without regard to the consequences for maximizing profitability emphasis added c enters into a management agreement with a management company that is unrelated to a or b day-to-day management services to c the management agreement is for a five-year period and the agreement is renewable for additional five-year periods by mutual consent the management company will be paid a management fee for its services based on c's gross revenues the terms and conditions of the management agreement including the fee structure and the contract term are reasonable and comparable to what other management firms receive for similar services at similarly situated hospitals c may terminate the agreement for cause to provide a intends to use any distributions it receives from c to fund grants to support activities that promote the health of a's community and to help the indigent obtain health care substantially_all of a's grantmaking will be funded by distributions from c a's projected grantmaking program and its participation as an owner of c will constitute a's only activities in situation dis an sec_501 corporation that owns and operates an acute care hospital and eis a for-profit hospital corporation that owns and operates a number of hospitals and provides management services to several hospitals that it does not own d concludes that it could better serve its community if it obtained additional funding e is interested in providing financing for d's hospital provided it earns a reasonable rate of return d and e form a limited department of the treasury-internal revenue service form886-a catalog number 20810w publish no irs gov page_5 schedule number or exhibit explanations of items name of taxpayer tax identification_number year period ended st ad org january 20xx liability company f d contributes all of its operating_assets including its hospital to f e also contributes assets to f inreturn d and e receive ownership interests proportional and equal in value to their respective contributions f's articles of organization and operating_agreement governing documents provide that f is to be managed by a governing board consisting of three individuals chosen by d and three individuals chosen by e dtends to appoint community leaders who have experience with hospital matters but who are not on the hospital staff and do not otherwise engage in business transactions with the hospital the governing documents further provide that they may only be amended with the approval of both owners and that a majority of board members must approve certain major decisions relating to f's operation including decisions relating to any of the following topics a b c d f's annual capital and operating budgets distributions of f's earnings over a required minimum level of distributions set forth in the operating_agreement unusually large contracts and selection of key executives f enters into a management agreement with a wholly-owned subsidiary of e to provide day-to-day management services to f the management agreement is for a five-year period and the agreement is renewable for additional five-year period at the discretion of e's subsidiary f may terminate the agreement only for cause e's subsidiary will be paid a management fee for its services based on gross revenues the terms and conditions of the management agreement including the fee structure and the contract term other than the renewal terms are reasonable and comparable to what other management firms receive for similar services at similarly situated hospitals as part of the agreement to form f d agrees to approve the selection of two individuals to serve as f's chief_executive_officer and chief financial officer these individuals have previously worked for e in hospital management and have business expertise they will work with management company to oversee f's day- to-day management their compensation is comparable to what comparable executives are paid at similarly situated hospitals d intends to use any distributions it receives from f to fund grants to support activities that promote the health of d's community and to help the indigent obtain health care substantially_all of d's grantmaking will be funded by distributions from f d's projected grantmaking program and its participation as an owner of f will constitute d's only activities revrul_98_15 cites a number of court cases in analyzing the situation sec_1 and in 293_fsupp_346 w d va broadway theatre league the court held that an organization that promoted an interest in theatrical arts did notjeopardize its exempt status when it hired a booking organization to arrange for a series of theatrical performances promote the series and sell season tickets to the series because the contract was for a reasonable term and provided for reasonable_compensation and the organization retain ultimate authority over the activities being managed form 886-a catalog number 20810w department of the treasury-internal revenue service publish no irs gov page_6 schedule number or exhibit explanations of items tax identification_number name of taxpayer form 886-a rev date org year period ended january 20xx in est of hawaii v commissioner c aff'd in unpublished opinion 647_f2d_170 th cir 1981i est of hawaii several for-profit est organizations note est stands for erhard seminars training exerted significant indirect control_over est of hawaii a non-profit entity through contractual arrangements the tax_court concluded that the for-profits were able to use the non-profit as an instrument to further their for-profit purposes neither the fact that the for-profits lacked structural control_over the organization nor the fact that amounts paid to the for-profit organizations under the contracts were reasonable affected the court's conclusion consequently est of hawaii did not qualify as an organization described in sec_501 in 505_f2d_1068 6th cir harding a non-profit hospital with an independent board_of directors executed a contract with a medical partnership composed on seven physicians the contract gave the physicians control_over care of the hospital's patients and the stream of income generated by the patients while also guaranteeing the physicians thousands of dollars in payment for various supervisory activities the court held that the benefits derived from the contract constituted sufficient private benefit to preclude exemption revrul_98_15 provides that an sec_501 organization may enter into a management_contract with a private party giving that party authority to conduct activities on behalf of the organization and direct the use of the organization's assets provided that the organization retains ultimate authority over the assets and activities being managed emphasis added and the terms and conditions of the contract are reasonable including reasonable_compensation and a reasonable term see broadway theatre league however if the private party is allowed to control or use the non-profit organization's activities and assets for the benefit of the private party and the benefit is not incidental to the accomplishment of exempt purposes the organization will fail to be organized and operated exclusively for exempt purposes see est of hawaii harding sec_1_501_c_3_-1 and sec_1_501_c_3_-1 inits analysis of situation revrul_98_15 states that the governing documents of c commit c to providing health care services for the benefit of the community as a whole and to give charitable purposes priority over maximizing profits for c's owners furthermore through a's appointment of members of the community familiar with the hospital to c's board the board's structure which gives a's appointees voting control and the specifically enumerated powers of the board over changes in activities disposition of assets and renewal of the management agreement a can ensure that the assets its owns through c and the activities it conducts through c are used primarily to further exempt purposes with respect to situation revrul_98_15 concludes that in absence of a binding obligation in f's governing documents for f to serve charitable purposes or otherwise provide its services to the community as awhole f will be able to deny care to segments of the community such as indigent because d will share control of f with e dwill not be able to initiate programs within f to serve new health needs within the community without the agreement of at least one governing board member appointed by e as a business_enterprise e will not necessarily give priority to the health needs of the community over the consequences for f's profits the primary source of information for board members appointed by dwill be its chief executives who have a prior relationship with e and the management company which isa subsidiary of e the management company itself will have broad discretion over f's activities and assets that may not always be under the board's supervision for example the management company is permitted to enter into all but unusually large contracts without board approval thus dwill fail the operational_test when it forms f contributes its operating_assets to f and then serves as an owner to f form 886-a catalog number 20810w department of the treasury-internal revenue service publish no irs gov page_7 schedule number orexhibit explanations of items year period ended tax identific 3tion number name of taxpayer form 886-a rev date org january 20xx rev ru holds that a will continue to qualify as an organization described in sec_501 because it has established that it will be operating exclusively for charitable purpose and only incidentally for the purpose of benefiting the private interests of b conversely d will violate the requirements to be an organization described in sec_501 when it forms f and contributes all of its operating_assets to operated exclusively for exempt purposes f because d has failed to establish that it will be org provided the following timeline of the hospital during the examination taxpayer's position in 19xx the community of 19xx the hospital was sold to raised money to build a hospital and the doors opened in january the hospital board_of trustees reverted to the to manage a_trust that was created after the sale of the hospital in 19xx there was no money inthe bank the community purchased the hospital for dollar_figurex xx was going to close the hospital the hospital had been reduced to a shell and in 19xx took over the management of the hospital in 19xx the hospital was renamed org in 19xx leased the hospital ’ in 20xx merged with and they continue to lease the hospital today ’ org org _ the mission of operational in case of default until new management could be located the hospital administration reports tothe previous year and address plans and concerns for the upcoming year org concern to our board at the requests of hospital administration plant board at east annually they present statistics surveys and areas of concern from the board on any topics of reinvests into the physical and hospital operating board he reports back to is to have enough funds to keep the hospital serves on both the org org org intends to reapply for exemption possibly under another code section ie c after the revocation is final government's position the c tax exempt status of tax exempt purposes an organization described in sec_501 must establish no more than an should be revoked because it is not operated exclusively for org pg entities are subsidiaries of org has not provided any information regarding and they believe these form 886-a catalognumber20810w publish no irs gov department of the treasury-internal revenue service page_8 schedule number or exhibit form 886-a rev date explanations of items name oftaxpayer january 20xx tax identification_number org year period ended insubstantial part of its activities is not infurtherance of an exempt_purpose sec_1 c - c org did not omit or misstate a material fact but operated in a manner materially different from that was originally represented in its application of exemption following financial difficulties the prior c operator who had applied for exemption returned control of the hospital to the community then between 19xx and 19xx management and then operational control_over the hospitals operations to profit entity although it attempted to ensure that exempt purposes were being met by inserting a requirement that operation to a for-profit entity and only maintained an advisory role governed by a community board first transferred ceded complete control_over the hospitals provide charity care org now org afor- org notified the service of a proposed change in activities in documentation submitted to the disclosed the current nature of its operations in forms they filed from service in 19xx 19xx to present following the lease arrangement with the all- volunteer community board however change in activities nor did it seek an affirmation letter or private_letter_ruling to confirm that it continued to qualify for exemption ‘the returns were regularly and timely filed by did not formally notify the service of the org org’s there is some argument that maintaining land building and equipment of a hospital to ensure it would continue to be available to the public in a rural community maintaining and leasing medical facilities via a lease to an individual or entity to provide medical_care in a rural community under certain circumstances can be considered to constitute exempt purposes ie revenue rulings and the facilities at issue are located in a rural_area which promotes the welfare of the community served exempt purposes by arrangement with org has not provided sufficient information to demonstrate that its arrangement is however sufficiently analogous to these authorities including whether the devotion of resources to the provision of a physical facility for medical practice in the manner described qualifies as a charitable use as in revenue_ruling for example very little information has been provided to show that the terms of the lease such as the amount of rent the for-profits ability to induce the taxpayer to make certain capital improvements for their use bear a reasonable relationship to the promotion and protection of the health of the community or that further unlike the hospital situation in revrul_80_309 leasing the facilities to a for-profit corporation rather than to another non-profit corporation org is an overriding factor in the revenue rulings and court decisions cited above for determining whether a hospital functions in an exempt manner is control_over the operation for exempt purposes the taxpayer has demonstrated no control_over the operations or within its lease arrangement with although not exactly like either of the two hospitals discussed in revrul_69_545 is much more like the non-exempt hospital in situation which is controlled by physicians who have a substantial economic_interest in the hospital the exempt hospital in is controlled by a board_of trustees composed of independent civic leaders org although there is some language in the lease agreement designed to enhance public benefit as agreed to provide charity care in each lease year ina manner consistent with the past practice of the hospital it does not appear that the provision focus on the these provisions notwithstanding the control of the hospital by a for-profit entity guarantees a org has any ability to enforce this form 886-a catalognumber20810w page_9 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items year period ended tax identification_number name oftaxpayer raat tok org january 20xx bottom line not the welfare of the general_public and inthe event of a conflict between operation in accordance with the community benefit standard and the duty to maximize profits free to give deference to the latter would be and org in order to protect its exempt status and or avoid revrul_98_15 which discusses when a joint_venture between a for-profit and a non-profit can constitute exempt_function makes it clear that the arrangement between nowhere close to qualifying under this standard unrelated_business_income_tax the tax-exempt_organization must maintain control of the joint_venture in situation a ie the hospital ruled to qualify for c status the governing documents of the limited_liability_company formed to run the hospital provide that it is to be managed by a governing board consisting of three individuals chosen by the hospital and two chosen by the for-profit partner this guarantees that the c entity will maintain ultimate control_over the hospital as previously stated there is language in the governing documents which effectively prevents the for-profit partner from amending the governing documents the governing documents require that the limited_liability_company operate the hospital in a manner that furthers charitable purposes by promoting health for the broad cross section of its community furthermore inthe event of a conflict between operation in accordance with the community benefit standard and any duty to maximize profits the members of the governing board are to satisfy the community benefit standard without regard to the consequences for maximizing profitability comes org's lease conversely gives total operational control_over to the for-profit these types of safeguards insure that the hospital will be operated in accordance with sec_501 requirements entity which insures that profit maximization will be the guiding principle under which the hospital operates with the only restrictions being the maintenance of an acute care hospital and charity care policy this is not nearly enough for a hospital to qualify under sec_501 an exempt hospital's entire focus must be on community welfare this would involve determining the health needs of the community and enacting educational and other programs designed to both prevent and address community health problems these are typically the types of activities that for-profit healthcare providers do not involve themselves in because they are a drain on the entity's financial resources than the entity in revrul_98_15 situation which discusses an arrangement in which the exempt entity lacked sufficient control for the joint_venture in order for the arrangement to qualify as an exempt activity has even less control_over operations org revrul_98_15 concludes that an sec_501 organization may enter into a management_contract with a private party giving that party authority to conduct activities on behalf of the organization and direct the use of the organization's assets provided that the organization retains ultimate authority over the assets and activities being managed however hospital it concedes total operational control to the for-profit entity although the lease agreement states that the for-profit must provide hospital care and related_services to residents of the hospital's primary service area without regard to ability to pay there is no way for to guarantee this occurs because they do not have access to the books_and_records of the for-profit does not retain ultimate control_over the activities of the org org org’s lease with gave which to derive from the contract constitute sufficient private benefit to preclude exemption had complete control as in harding the benefits all of the income generated by operation of the hospital over derived and continue conclusion form 886-a catalog number20810w page10 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer january 20xx tax identification_number year period ended org explanations of items org is not operated exclusively for c purposes you fail the operational_test because you allowed an outsider for-profit entity to have complete control_over your hospital operations you did not exercise adequate discretion and control as required by sec_501 it is recommended that org’s tax-exempt status be revoked effective february 20xx ifthe revocation is sustained 20xx org _ is required to file forms for all tax periods after february form 886-a catalog number 20810w page_11 publish no irs gov department of the treasury-internal revenue service
